Citation Nr: 0731516	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-17 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from 
November 1960 to November 1968, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss discloses a need for further 
development prior to final appellate review.  

In this regard, the Board observes that the RO denied service 
connection for bilateral hearing loss on the basis that there 
was no medical evidence of record that indicated that the 
appellant had a current diagnosis of hearing loss. February 
2004 rating decision, p. 2.  In addition, the RO denied the 
claim after reviewing the appellant's service medical records 
and determining that the appellant's hearing test on 
separation from service was normal and that there was no 
evidence of noise trauma in service. Id.  

Impaired hearing is considered a disability for VA purposes 
when a veteran's auditory thresholds (puretone decibel loss) 
in one of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above mentioned 
frequencies are 26 decibels or greater.  Impaired hearing for 
VA purposes may also be found when a veteran's speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent. See 38 C.F.R. § 3.385.  

Since the issuance of the February 2004 rating decision, the 
appellant submitted a VA medical record dated in September 
2003 which appears to indicate that he currently experiences 
sensorineural hearing loss in both the right and left ears.  
This evidence seems to satisfy the first element required to 
establish service connection in that it alludes to a current 
disability by VA standards. See September 2003 VA audiogram.  

In terms of the appellant's service records, the Board 
observes that these records arguably reflect that the 
appellant entered service with a preexisting hearing loss 
and/or that the appellant experienced worsening hearing 
during service.  The appellant's first hearing test appears 
to have been administered in November 1960 as part of his 
service enlistment examination.  The Board is uncertain by 
viewing the appellant's entrance examination report as to the 
testing method utilized in that report since the only 
puretone thresholds listed in the examination report are 
reported as being "Better Than" the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT


15

35
LEFT


15

35

See November 1960 report of medical examination.  A completed 
automatic audiometer form dated the same month as the 
entrance examination report is contained in the appellant's 
service file, the results of which have not been interpreted.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  In addition, the Board 
observes that the appellant's "PULHES" physical profile was 
reported to be normal on his entrance examination report and 
the appellant denied in the report of medical history portion 
of his examination that he experienced ear trouble or running 
ears. Id.; November 1960 report of medical history form.  
While the RO interpreted the above-referenced evidence to 
mean that the appellant entered service with normal hearing, 
the Board is uncertain as to whether this interpretation of 
the evidence is correct or whether the appellant may have had 
impaired hearing at that time.  

In addition to the foregoing, the appellant's service file 
contains several other hearing reports pertaining to 
audiological examinations performed while the appellant was 
in service.  Specifically, the Board observes that the 
appellant was seen in January 1964 for a hearing test, at 
which time his puretone decibel losses were found to be the 
following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
0 (10)
-5 (0)
LEFT
0 (15) 
-5 (5) 
-5 (5) 
10 (20)
20 (25) 

See January 1964 hearing conservation data sheet.  Prior to 
November 1967, audiometric results were reported in standards 
set forth by American Standards Association (ASA) (referenced 
above).  Those figures are on the left in each column and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization - 
American National Standards Institute (ISO-ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures on the right in each column in parentheses.

The appellant underwent another audiogram in October 1966, 
the results of which were:   




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
-5 (5)
5 (15)
15 (20)
LEFT
15 (30)
5 (15)
-5 (5)
30 (40)
45 (50)

See October 1966 hearing conservation data sheet (note that 
the class of reference of audiogram was reported to be 
"A").  
Two other service audiograms dated in April 1967 and 
September 1967/February 1968 indicated that the appellant's 
puretone decibel losses were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
-10 (0)
5 (10)
LEFT
10 (25)
0 (10)
-10 (0)
30 (40)
50 (55)

See April 1967 hearing conservation data sheet (note that the 
class of reference of audiogram was reported to be "B").  




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (5)
0 (10)
0 (10)
0 (5)
LEFT
15 (25)
5 (15)
0 (10) 
40 (50)
55 (60)

See hearing conservation data sheet which reflects September 
1967 as the month the audiogram was performed and February 
1968 as the month the report was signed (note that the class 
of reference of audiogram was reported to be "B").  

Lastly, at the time of his separation from service in 
November 1968, the appellant was noted to have puretone 
thresholds of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
20
LEFT
5
0
0
5
5

See November 1968 	report of medical examination.  The Board 
is uncertain as to whether the audiometric examination 
performed in November 1968 was conducted utilizing the 
standards set forth by ISO-ANSI or if the hearing test was 
performed utilizing the ASA standards since the examination 
report includes a reference to "ASA 1951" in the audiometer 
section of the report. Id.  (observe, however, that the 
appellant's "PULHES" physical profile upon separation was 
noted to be normal in terms of hearing).  Regardless, if it 
is determined that ASA standards governed the test, the 
appellant would have separated from service with the 
following puretone decibel losses:   




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
25
LEFT
20
10
10
15
10

Id. (converted to ISO-ANSI).  

Based upon the need for expert interpretation of the 
appellant's service medical records (particularly in regards 
to his entrance and separation examination results) and the 
possibility that the appellant either entered service with a 
preexisting hearing loss or developed hearing loss while in 
service, the Board finds that a remand of this case is 
necessary in order for the appellant to be afforded a VA 
audiological examination to determine whether (1) his current 
hearing loss in fact constitutes a disability by VA standards 
and (2) if so, whether the hearing loss is related to the 
appellant's periods of active service.

In addition to the foregoing, the Board finds that a remand 
is necessary in light of the appellant's testimony before the 
Board regarding outstanding VA medical records. August 2007 
BVA hearing transcript, pgs. 4, 8-9.  A review of the claims 
file reveals a single VA treatment record dated in September 
2003 that was submitted by the appellant in support of his 
claim.  In view of the appellant's testimony, the Board 
concludes that the VA medical records referenced during the 
August 2007 BVA hearing must be obtained prior to 
adjudication of this appeal.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the AMC in Washington, D.C., 
and the VA will notify the appellant if further action on his 
part is required.  

Accordingly, this case is REMANDED for the following actions:

1. The RO should provide, with respect 
to the appellant's claim of entitlement 
to service connection for bilateral 
hearing loss, notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2. The RO should obtain a copy of any 
treatment records related to the 
appellant from the VA medical facilities 
located in Chattanooga, Tennessee and 
Nashville, Tennessee. 

3.  The RO should afford the appellant a 
VA audiological examination, including 
an audiogram and Maryland CNC speech 
recognition test, to determine whether 
he currently has sufficient hearing loss 
to satisfy the threshold minimum 
requirements of § 3.385 to be considered 
a disability by VA standards.  If he 
does, then the examiner is requested to 
review the appellant's service medical 
records and the records contained in the 
claims file and with respect to each 
ear, provide an opinion as to whether 
the appellant entered service with a 
preexisting hearing loss or if hearing 
loss developed during service.  If the 
examiner determines that the appellant 
entered service with hearing loss, he or 
she should supply an opinion as to 
whether this hearing loss worsened 
during service due to either the natural 
progression of the disorder or due to 
aggravation of the disorder.  If no 
preexisting condition is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the appellant's current hearing 
loss is etiologically related to the 
appellant's military service.  The 
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner 
should discuss the rationale for all 
opinions expressed.  If no opinion can 
be rendered, without resorting to pure 
speculation, explain why this is not 
possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



